                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

LEVI STRAUSS & CO.,
                                                     Case No. 19-cv-03016
                       Plaintiff,
                                                     Judge Sara L. Ellis
       v.
                                                     Magistrate Judge Jeffrey Cummings
DENG8718, et al.,

                       Defendants.


                             SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on July 2, 2019 [47], in favor of

Plaintiff Levi Strauss & Co. (“LS&Co.”) and against the Defendants Identified in Schedule A in

the amount of one million dollars ($1,000,000) per Defaulting Defendant for willful use of

counterfeit LEVI’S Trademarks in connection with the offer for sale and/or sale of products

through at least the Defendant Internet Stores, and LS&Co. acknowledges payment of an agreed

upon damages amount, costs, and interest and desires to release this judgment and hereby fully

and completely satisfy the same as to the following Defendants:

             Defendant Name                                       Line No.
              A Novelty Store                                         8
             aaajessicafashion                                        9
               dongdongdong                                          18
             jojokiratofashion                                       33
                 Romantic1                                           54
                  royalgeek                                          55
        shanghaishi Faith cooperation                                58
              standingonthtop                                        62
                 wildworld                                           69
               zhangfeng111                                          76
                 zwyouth44                                           81
                 zwyouth56                                           84



                                               1
       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.

Dated this 10th day of January 2020.         Respectfully submitted,


                                             /s/ RiKaleigh C. Johnson
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             RiKaleigh C. Johnson
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080 / 312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             rjohnson@gbc.law

                                             Counsel for Plaintiff Levi Strauss & Co.




                                                2
